* jlT                             MANDATE


                                Court of gppeate
                            jfirat 5BtsJtrtct of %tm%
                                 NO. 01-14-00695-CV


                               KAMAL KADI, Appellant

                                             V.


                               WILLIS GROUP, Appellee

Appeal from the CountyCivil Courtat LawNo. 3 of Harris County (Tr. Ct. No. 972077)

TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:


      Before this Court, on the 10th day of February, 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    Appellant, Kamal Kadi, has neither established
             indigence nor paid, or made arrangements to pay, all the
             required fees. After being notified that this appeal was
             subject to dismissal, appellant did not adequately respond. It
             is therefore CONSIDERED, ADJUDGED, and ORDERED
             that the appeal be dismissed.

                    The Court orders that the appellant, Kamal Kadi, pay
             all appellate costs.

                    The Court orders that this decision be certified below
             lor observance.


             Judgment rendered February 10, 2015.
                         /f0>\




              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Brown and Lloyd.

        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 24. 2015
                                                   Cl^^K.
Date                                               CHRISTOPHER A. PRTNE
                                                   CLERK OF THE COURT



    t&SSib

  '**

   +mr
*




                                           Court of gpaeate
                                     Jftrsft JBtetrtct of Cexa*
                                             BILL OF COSTS


                                              NO.01-14-00695-CV


                                                  Kamal Kadi


                                                       v.



                                                  Willis Group

                  NO. 972077 IN THF. CO CIVIL CT AT LAW NO 3 OF HARRIS COUNTY


    TYPE OF FEE             CHARGES                PAID/DUE               STATUS                 PAID BY

    CLK RECORD                S98.00              09/02/2014                 PAID                   ANT
       FILING                $195.00              08/20/2014             NOT PAID                   ANT


      The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                                   $293.00.
                       Court costs in this case have been taxed in this Court'sjudgment


             I. Christopher A. Princ, Clerk of the Court of Appeals for the First District of Texas, do hereby
    certify that this is a true statement of the costs of appeal in this case.

                                                             IN TESTIMONY WHEREOF, witness my
                                                             hand and the seal of the Court of Appeals for the
                                                             First District of Texas, this April 24, 2015.




                    0 * H              W
                                                                     CHRISTOPHER A. PRINK
                                                                     CLERK OF THE COURT




                            ""Miiimitt**